                          in             QEniteb States! JBijeftritt Court
                          Jfor tlie ^outtjem JBisitnct ot (Georgia
                                     ^ai>tro£(£( JBifaijSion                          FILED
                                                                               Scott L. Poff, Clerk
                                                                            United States District Court

                                                       *               By casbell at 11:10 am, Nov 26, 2019
              NGONO ANDRE MARIE,
                                                       *

                                                       *
                           Petitioner,                        CIVIL ACTION NO.: 5:19-cv-21
                                                       *

                                                       *
                   V.
                                                       *

                                                       *
              T. JOHNS,
                                                       *

                                                       *
                           Respondent.

                                                  ORDER


                  After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.       Dkt. No. 15.    Petitioner Ngono Marie ("Marie")

              did not file Objections to this Report and Recommendation.

              Accordingly, the Court ADOPTS the Magistrate Judge's Report and

              Recommendation, GRANTS Respondent's Motion to Dismiss, DENIES as

              moot Marie's 28 U.S.C. § 2241 Petition and his Motion for Award

              of Additional Credit, and DIRECTS the Clerk of Court to CLOSE

              this case and enter the appropriate judgment of dismissal.

              Additionally, the Court DENIES Marie in forma pauperis status on

              appeal.

                   SO ORDERED, this                                                              2019.




                                              HON/ LISA GODBEY WOOD, JUDGE
                                             \JJNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF GEORGIA




A0 72A
(Rev. 8/82)
